UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:May 31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-187248 CLUTTERBUG MOVE MANAGEMENT, INC. (Exact name of registrant as specified in its charter) Nevada 45-4487461 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 29 Church Street South Orange, New Jersey 07079 (Address of principal executive offices) (201) 317-6922 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes xNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo¨ As of July 7, 2014, there were 9,150,000 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 14 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 1A. Risk Factors. 15 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3 Defaults Upon Senior Securities. 15 Item 4. Mine Safety Disclosures. 15 Item 5. Other Information. 15 Item 6. Exhibits. 16 Signatures 17 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CLUTTERBUG MOVE MANAGEMENT, INCAND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (UNAUDITED) May 31, November 30, ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses and other current assets TOTAL CURRENTS ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued salary officers Due to related party - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS’ DEFICIT Preferred stock, $0.001 par value, 10,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $0.001 par value, 65,000,000 shares authorized, 9,150,000 shares issued and outstanding, as of May 31, 2014 and November 30, 2013 Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ 3 CLUTTERBUG MOVE MANAGEMENT, INCAND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED MAY 31, 2 FOR THE PERIODS FROM DECEMBER 29, 2010 (INCEPTION) TO MAY 31, 2014 (UNAUDITED) For The Three Months Ended May 31, For The Six Months Ended May 31, For the period from December 29, 2010 (Inception) to May 31, 2014 REVENUES $ OPERATING EXPENSES Salary expense Selling, general and administrative Legal and professional Total Operating Expenses Net loss from operations ) NET LOSS BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES - NET INCOME / (LOSS) $ ) $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding during the period - basic and diluted 4 CLUTTERBUG MOVE MANAGEMENT, INCAND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED MAY 31, 2 FOR THE PERIODS FROM DECEMBER 29, 2010 (INCEPTION) TO MAY 31 2014 (UNAUDITED) For The Six Months Ended May 31, For the period from December 29, 2010 (Inception) to May 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock compensation - - Changes in operating assets and liabilities: Decrease / (increase) in accounts receivable 1 1 Decrease / (increase) in prepaid expenses ) Increase in accounts payable and accrued expenses Increase in accrued salaries Net Cash Used In Operating Activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Contributed capital - - Due to related party Sale of common stock, net of offering costs - - Net Cash Provided by Financing Activities - NET INCREASE (DECREASE) IN CASH ) ) - CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $
